Citation Nr: 1648446	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Whether the Veteran's March 2016 substantive appeal involving entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 2, 2016 was timely.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to February 1975, and from May 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision, by the Hartford, Connecticut, Regional Office (RO) that denied entitlement to an increased rating for PTSD.    

In July 2015, the Board remanded the increased rating issue to the RO for additional development.  The RO was instructed to send the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice as to the matter of entitlement to an increased rating for PTSD.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the July 2015 Board remand, in the August 2012 rating action, the RO granted entitlement to TDIU effective February 2, 2010.  A notice of disagreement with the effective date assigned for the grant of a TDIU was received in May 2013.  A statement of the case was issued in May 2014.  The Board found that the record contained no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, the Board did not take jurisdiction of the issue of entitlement to an effective date earlier than February 2, 2010 for the assignment of a TDIU.  

In April 2016, the RO determined that the Veteran did not file a timely substantive appeal involving entitlement to TDIU prior to February 2, 2016.  The Veteran disagrees with the April 2016 RO decision.  See the notice of disagreement dated in June 2016.  As discussed, a Statement of the Case has not been provided as to the issue of the timeliness of the substantive appeal and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal of whether the Veteran's March 2016 substantive appeal involving entitlement to TDIU prior to February 2, 2016 was timely is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximates occupational and social impairment with deficiencies in work, family relations, thinking, and mood and an inability to establish and maintain effective relationships, but has not more closely approximated total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has met its duty to notify for the increased rating claim adjudicated herein.  See the August 2015 letter.  The claim was readjudicated in November 2015.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, no further development is required with respect to the duty to notify as to this issue.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in 2012 and 2015 to obtain medical evidence as to the nature and severity of his service-connected PTSD.  The VA examinations are adequate for rating and adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to the degree that the Veteran's PTSD affects his occupational and social impairment were provided.  Thus, the Veteran has been afforded an adequate examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently rated at 70 percent for his PTSD.  He is seeking a higher rating.  The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  

Under the General Rating Formula, a 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130.  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.    

The Board notes that according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

After a review of the evidence, the Board finds that the evidence establishes that a disability evaluation in excess of 70 percent is not warranted for the service-connected PTSD. 

The 70 percent rating for the service-connected PTSD was assigned because the evidence shows that the Veteran's PTSD was manifested by deficiencies in most areas including work, family relations, thinking, and mood and an inability to maintain effective social and work relationships.  

However, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

The weight of evidence shows that the service-connected PTSD causes social and occupational impairment with deficiencies in most areas not total impairment.  The July 2012 VA psychiatric examination report indicates that the VA examiner, a clinical psychologist, opined that the Veteran's level of occupational and social impairment with regards to the mental disorders was occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  The VA examiner stated that based on multiple sources of information the Veteran continued to meet criteria for PTSD and major depressive disorder.  The VA examiner noted that the Veteran suffered from comorbid PTSD and depression; there was much overlap in symptoms between two diagnoses; and it was difficult to tease out what symptoms are directly attributable to each diagnosis with the exception that re-experiencing avoidance of reminders hypervigilance and exaggerated startle are attributable to PTSD.   

The VA examiner indicated that there does not appear to have been any remission since the last exam.  It was noted that all of the Veteran's VA and private treatment records document severe level of symptoms with fluctuations in severity level and functioning.  The VA examiner stated that currently, the Veteran's PTSD and depression impact his functioning in all domains.  Regarding employability, the Veteran described several ways that PTSD interferes with work functioning.  He has a history of profound anger with fantasies of harming others which he has begun to act on in the past.  He has been violent at work and the records document conflict is likely to have a more significant impact on his PTSD symptoms and depression as part of his Vietnam stressor relates to being victimized by people he worked with and thought he could trust.  The VA examiner stated that it was reasonable to hypothesize that interpersonal transgressions or perceived transgressions are likely to trigger memories related to these past events.  Based on the Veteran's history, it seemed likely that he will similarly respond to these situations with anger, aggression, and violence.  The VA examiner stated that at the current time, the Veteran was in fact gainfully employed full time.  Based on his history it appears that the unique situation of working from home coupled with his strong skills and clear intelligence has allowed him to be successful.  His supportive supervisor is also a contributing factor to his current work functioning.  The VA examiner noted that this position is limiting however as the Veteran cannot advance and maintain the current work situation.  

The VA examiner stated that in summary the Veteran clearly experiences significant occupational impairment with symptoms that would be reasonably expected to interfere with his ability to obtain and maintain gainful employment should he lose his current job.  However he is currently able to maintain employment due to ability to work from home and supportive supervisor. 

There is no evidence of total social impairment.  The weight of the evidence shows that the Veteran is isolated socially, but he does have some social contacts.  The July 2012 VA examination report indicates that the Veteran was in a 9 year relationship with a significant other but the relationship has ended although he did still have some contact with this individual.  The Veteran reported that he had one friend who he spoke to two times a month and a friend online but he denied regular social contacts.  He attended physical therapy two times a week and therapy one time a week.  See the July 2012 VA psychiatric examination report.  The July 2012 VA examination report indicates that the GAF score was 50.  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV; see 38 C.F.R. § 4.130.  This evidence shows that the Veteran has an inability to establish and maintain effective relationships but he does not have total social impairment.  

The Veteran was afforded another VA psychiatric examination in November 2015.  The VA psychiatric examination report indicates that the VA examiner, a clinical psychologist and Director of the Mental Health Division at the VA Medical Center, opined that the Veteran's level of occupational and social impairment with regards to the mental disorders was occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  The findings from this examination demonstrate that there is not total social and occupational impairment due to the PTSD.  

The VA examiner stated that the Veteran's social and occupational problems appear to be primarily influenced by symptoms of PTSD that impact his ability to tolerate being around other people.  The Veteran was easily triggered by others and reported consistent irritability and difficulty getting along with people in his life.  The Veteran also presented as interpersonally hostile with an aggressive personality style.  The VA examiner noted that it was unclear the degree to which these personality characteristics may have predated his military exposure but it remained clear that the Veteran's symptoms of PTSD have independently impacted his social functioning and his interpersonal relationships. 

The Veteran reported a lack of close relationships in his life, with the exception of one friend who is also a Vietnam veteran.  He stated that they speak on the phone occasionally and his friend will "drop by" on holidays.  The Veteran stated that the only other people he communicates with regularly are his boss (via email or phone) and his ex-wife and her husband, who check up on him every so often.  The Veteran stated that he lives a "life of solitude" and leaves his house only when necessary.  He reported that he does most of his shopping online, and even attends church sermons online so he does not have to go in person and be around other people.  The Veteran stated that he is outspoken and that "other people do not like" him.  He indicated that he functions best on his own when he does not need to interact with others out in the world.  It was noted that the Veteran currently sees an individual therapist once weekly at a Vet Center. 

Regarding occupational impairment and employability, the VA examiner noted that the Veteran's chart documents a long history of occupational impairment following his discharge from the military.  The Veteran reported that dealing with other people often impacted his ability to function effectively at work or maintain jobs. He reported having multiple confrontations at work prior to his current arrangement, which involves working at home in isolation.  The Veteran currently worked as a technical writer for the Department of Defense in the area of defense and logistics.  He stated that he has done this type of work as a temporary contractor for 28 years, and has been working full-time from home for the past 4 years.  The Veteran stated that his current boss appreciates his work and understands his PTSD and his desire to avoid other people in order to get his work done.  She allows him to work from home, with Veteran never reporting to the home office in Philadelphia or interacting with coworkers outside of his direct boss.  See the November 2015 VA examination report.  

The weight of the competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The November 2015 VA examiner noted that the Veteran demonstrated grossly inappropriate behavior in addition to depressed mood, suspiciousness, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence.  However, even with the symptom of grossly inappropriate behavior, the Veteran was assessed as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and not total occupational and social impairment.  

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the mere fact that the Veteran has grossly inappropriate behavior does not mandate that a 100 percent rating be assigned.  As discussed, the PTSD is not manifested by total social and occupational impairment which is also required for a 100 percent rating.  

The Board finds that the weight of the evidence demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of an increased 100 percent rating for the service-connected PTSD, and this claim is denied.   

In conclusion, the Board finds that the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 100 percent rating.  The preponderance of the evidence is against the assignment of a higher rating for the service-connected PTSD, and this claim is denied.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

A disability rating in excess of 70 percent for PTSD is denied. 


REMAND

In April 2016, the RO determined that the Veteran did not file a timely substantive appeal involving entitlement to TDIU prior to February 2, 2016.  The Veteran filed a timely notice of disagreement with this decision.  See the notice of disagreement dated in June 2016.  A Statement of the Case has not been provided as to the issue of the timeliness of the substantive appeal and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

By way of background, in the August 2012 rating action, the RO granted entitlement to TDIU effective February 2, 2010.  A notice of disagreement with the effective date assigned for the grant of a TDIU was received in May 2013.  A statement of the case was issued in May 2014.  The RO found that the record contains no substantive appeal with respect to that issue.  In the July 2015 remand, the Board did not take jurisdiction of the issue of entitlement to TDIU prior to February 2, 2010.  In an August 2016 statement, the Veteran's attorney argued that a May 2014 statement of the case for the TDIU issue was not issued to the Veteran until March 3, 2016 and the Veteran submitted a substantive appeal for this issue on March 24, 2016 and therefore, an appeal of this issue has been perfected.  

To date, the AOJ has not issued a statement of the case regarding the whether the Veteran's March 2016 substantive appeal was timely.  Therefore, this matter should be remanded so that the AOJ may issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case with regard to the issue of the timeliness of his March 2016 substantive appeal involving entitlement to TDIU prior to February 2, 2010.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


